Name: Council Decision 2011/536/CFSP of 12Ã September 2011 amending and extending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia (EUMM Georgia)
 Type: Decision
 Subject Matter: Europe;  European construction;  international affairs
 Date Published: 2011-09-13

 13.9.2011 EN Official Journal of the European Union L 236/7 COUNCIL DECISION 2011/536/CFSP of 12 September 2011 amending and extending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia (EUMM Georgia) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Article 43(2) thereof, Whereas: (1) On 15 September 2008, the Council adopted Joint Action 2008/736/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia (1). That Joint Action, as subsequently amended and extended, expired on 14 September 2010. (2) On 12 August 2010, the Council adopted Decision 2010/452/CFSP (2) which continued EUMM Georgia for a further 12 months until 14 September 2011. (3) On 28 June 2011 the Political and Security Committee (PSC) endorsed recommendations on the review at strategic level on the future of EUMM Georgia. (4) EUMM Georgia should be further extended from 15 September 2011 until 14 September 2012 on the basis of its current mandate. (5) It is also necessary to lay down the financial reference amount intended to cover the expenditure related to the EUMM Georgia for the period from 15 September 2011 to 14 September 2012. (6) The Mission will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Council Decision 2010/452/CFSP is hereby amended as follows: (1) in Article 14(1), the following subparagraph is added: The financial reference amount intended to cover the expenditure related to the Mission between 15 September 2011 and 14 September 2012 shall be EUR 23 900 000.; (2) in Article 18, the second paragraph is replaced by the following: It shall expire on 14 September 2012.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 September 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 248, 17.9.2008, p. 26. (2) OJ L 213, 13.8.2010, p. 43.